DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 2A includes errors.  For example, after step 205, when the determination is a “N”, the response should be “sends authentication failure response”, and when the determination is a “Y”, the response should be “sends authentication success response”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a connecting module, a first operating module, a first determining module, a first sending module, a first receiving module, a second receiving module, a collecting module, a second operating module, a second sending module, a third receiving module, an authenticating module, a third sending module, a second obtaining module, a third determining module, a deleting module, an encrypting module, and a third sending module in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as filed does not provide adequate structure to perform the claimed function of “a connecting module, a first operating module, a first determining module, a first sending module, a first receiving module, a second receiving module, a collecting module, a second operating module, a second sending module, a third receiving module, an authenticating module” (claim 11), “a third sending module” (claims 12 and 13), “a second obtaining module, a third determining module” (claims 14 and 16), “a deleting module” (claim 17), “an encrypting module, and a third sending module” (claims 19 and 20). 
Although the specification discloses these functions may be realized by the managing fingerprint system shown in Fig. 8 of the instant application.  However, there is no disclosure of any particular structure corresponding to the “a connecting module, a first operating module, a first determining module, a first sending module, a first receiving module, a second receiving module, a collecting module, a second operating module, a second sending module, a third receiving module, an authenticating module, a third sending module, a second obtaining module, a third determining module, a deleting module, an encrypting module, and a third sending module” to perform the claimed functions as claimed.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in part “determining whether any fingerprint is typed-in the fingerprint card according to the fingerprint information”.  However, it is not understood how a fingerprint is typed-in the fingerprint card.  The specification describes “whether a fingerprint is entered” as shown in step 214 of Fig. 2C.  As such, it is not clear whether applicant meant to claim “determining whether any fingerprint is entered in the fingerprint card according to the fingerprint information”.  Hence, the subject matter in claim 4 is not clear. 
Claim 14 recites similar limitations as in claim 4. Hence, claim14 is rejected under the same reason as discussed in claim 4. 
Claim 6 recites the limitation "the fingerprint information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fingerprint information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 16 recites the limitation "the fingerprint information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the fingerprint information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second obtaining module” and “the third determining module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 11-20, claim limitation “a connecting module, a first operating module, a first determining module, a first sending module, a first receiving module, a second receiving module, a collecting module, a second operating module, a second sending module, a third receiving module, an authenticating module” (claim 11), “a third sending module” (claims 12 and 13), “a second obtaining module, a third determining module” (claims 14 and 16), “a deleting module” (claim 17), “an encrypting module, and a third sending module” (claims 19 and 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any particular structure to perform the claimed functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prager (US 2021/0144008).
Regarding claim 1: 
Prager discloses a method for managing a fingerprint, comprising: 
Step S1, building, by an upper computer, a connection with a fingerprint card (see Fig. 1 3 and 6; biometric sensor 100/302 is a fingerprint card, and computing device 118/304 is an upper computer; also see paragraph [0069], “The connection between the biometric sensor and the computing device may be a communicative connection such as the communicative connection 306 shown in FIG. 3. The connection is a two-way connection. Both the computing device and the biometric sensor may send and receive data”); 
Step S2, receiving, by the upper computer, an operation from a user (see paragraph [0056]; user interface is provided on a computing device for user interaction or for user to input operation); 
Step S3, determining, by the upper computer, a type of the operation from the user, in the case that the operation is a collecting fingerprint operation, sending, by the upper computer, a collecting fingerprint instruction to the fingerprint card, collecting, by the fingerprint card, a fingerprint and returning a collecting fingerprint response to the upper computer (see Figs. 3-4, and paragraphs [0042]-[0043]; when the authentication is performed by the server 310, which is connected through the computer device, the upper computer, i.e., the computer device 304 determines the type of operation from the user and collects the fingerprint input by the biometric sensor 302 and transmit the fingerprint to the server 310 for the backend processing); in the case that the operation is a managing fingerprint operation, sending, by the upper computer, the managing fingerprint instruction to the fingerprint card, finishing, by the fingerprint card, a managing operation on the fingerprint according to the managing fingerprint instruction, and returning the managing fingerprint response to the upper computer (see Figs. 3-4 and paragraph [0053]-[0054]; during enrollment, the instructions are provided by the computer device 304 to the user to provide fingerprint for enrollment; the fingerprint is collected via the biometric sensor 302 and send to the computing device 304); 
wherein Step S1 further comprises: receiving, by a server, user information sent from the upper computer and authenticating the user information (see Fig. 6, step 610 and paragraphs [0071]-[0072]; password is user information; server includes both server 310 and web server 314). 
Regarding claim 5: 
Prager discloses the method as claimed in claim 1, wherein the managing fingerprint instruction comprises an adding fingerprint instruction; and the sending the managing fingerprint instruction to the fingerprint card, finishing, by, the fingerprint card, a managing operation on the fingerprint according to the managing fingerprint instruction, and returning the managing fingerprint response to the upper computer comprises: sending, by the upper computer, the adding fingerprint instruction to the fingerprint card, collecting, by the fingerprint card, a fingerprint, and returning an adding fingerprint response to the upper computer (see Figs. 3-4 and paragraph 53; the enrollment of fingerprint requires sending an adding fingerprint instruction by the computing device 304 and sending the collected fingerprint to the server to be stored in the master fingerprint records 412).
Regarding claim 11: 
Prager discloses a system for managing a fingerprint, comprising: 
an upper computer, a fingerprint card and a server (see Fig. 3; computing device 304 is an upper computer, biometric sensor 302 is a fingerprint card, and server 310 and 314 are a server); wherein the upper computer specifically comprises: 
a connecting module which is configured to build a connection with the fingerprint card (see Fig. 3, the computing device 304 inherently includes a connecting module in order to connect to the biometric sensor 302); 
a first operating module which is configured to receive an operation from a user (see Fig. 3; the computer device 304 includes input device such as keyboard, which receives an operation from user); 
a first determining module which is configured to determine a type of the operation from the user received by the first operating module (see Fig. 3, the computing device inherently includes a determining module in order to process the operation from the user); 
a first sending module which is configured to send a collecting fingerprint instruction to the fingerprint card in the case that the first determining module determines that the operation is a collecting fingerprint operation (see Figs. 3-4, and paragraphs [0042]-[0043]; when the authentication is performed by the server 310, which is connected through the computer device, the upper computer, i.e., the computer device 304 determines the type of operation from the user and collects the fingerprint input by the biometric sensor 302 and transmit the fingerprint to the server 310 for the backend processing); and further configured to send a managing fingerprint instruction to the fingerprint card in the case that the first determining module determines that the operation is a managing fingerprint operation (see Figs. 3-4 and paragraph [0053]-[0054]; during enrollment, the instructions are provided by the computer device 304 to the user to provide fingerprint for enrollment; the fingerprint is collected via the biometric sensor 302 and send to the computing device 304); 
a first receiving module which is configured to receive a collecting fingerprint response returned from the fingerprint card; and further configured to receive the managing fingerprint response returned from the fingerprint card (see Fig. 3 and paragraphs [0042]-[0043] and [0053]-[0054]; both of the fingerprints collected during authentication process and enrollment process are received by the receiving module of the computing device 304); 
the fingerprint card specifically comprises: 
a second receiving module which is configured to receive the collecting fingerprint instruction sent from the upper computer; and further configured to receive the managing fingerprint instruction sent from the upper computer (see Fig. 3 and paragraph [0043]; the biometric sensor 302 inherently includes a second receiving module in order to communicate instruction from the server via the computing device 304); 
a collecting module which is configured to collect a fingerprint according to the collecting fingerprint instruction received by the second receiving module and obtain a collecting fingerprint response (see Fig. 1, fingerprint recognition module 120); 
a second operating module which is configured to finish a managing operation on the fingerprint according to the managing fingerprint instruction received by the second receiving module to obtain a managing fingerprint response (see Fig. 1, processor 104 and/or record generation module 124); 
a second sending module which is configured to return the collecting fingerprint response obtained by the collecting module to the upper computer; and further configured to return the managing fingerprint response obtained by the second operating module to the upper computer (see Fig. 1, communication hardware 114); and 
the server specifically comprises:  
a third receiving module which is configured to receive user information sent from the upper computer (see Fig. 4, network connection 408); 
an authenticating module which is configured to authenticate the user information received by the third receiving module (see Fig. 4, biometric authorization module 312, fingerprint en/decryption module 410, and master fingerprint records 412).
Regarding claim 15: 
Prager discloses the system as claimed in claim 11, wherein the managing fingerprint instruction specifically is an adding fingerprint instruction (see paragraph [0053]; the enrollment process includes an adding fingerprint instruction); 
the first sending module is specifically configured to send the adding fingerprint instruction to the fingerprint card (see Figs. 3-4 and paragraph [0053]; the enrollment of fingerprint requires sending an adding fingerprint instruction by the computing device 304 and sending the collected fingerprint to the server to be stored in the master fingerprint records 412); 
the first receiving module is specifically configured to receive an adding fingerprint response returned from the fingerprint card (see Fig. 3; the computer device 304 inherently is capable of receiving the fingerprint collected by the biometric sensor); 
the second receiving module is further configured to receive the adding fingerprint instruction sent from the upper computer (see Fig. 3; the biometric sensor 302 inherently is capable of receiving the adding fingerprint instruction from the computing device 304); 
the collecting module is specifically configured to collect a fingerprint according to the adding fingerprint instruction received by the second receiving module (see Fig. 3, the biometric sensor 302 inherently is capable of collecting a fingerprint according to the instruction); and 
the second sending module is further configured to return the adding fingerprint response to the upper computer (see Fig. 3, the biometric sensor 302 inherently is capable of sending fingerprint information to the computing device 304).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Lu et al. (US 2017/0337366; hereinafter Lu).
	Regarding claim 2: 
	Prager discloses the method as claimed in claim 1, wherein Step S1 further comprises: 
	obtaining, by the upper computer, the user information and sending the user information to the server (see paragraph [0053]; user information such as user identity or account number and etc are sent to the server 310); and the receiving, by a server, the user information sent from the upper computer (see paragraphs [0053]-[0054]). 
Prager does not discloses authenticating the user information specifically is: receiving, by the server, the user information sent from the upper computer and searching from its own database for information which is compared with the user information, in the case that the information is found and is compared successfully with the user information, sending a response that the user information is authenticated successfully to the upper computer; otherwise, sending a response that the user information is authenticated unsuccessfully to the upper computer.
In the same field of endeavor, Lu discloses a method for authenticating the user information specifically is: receiving, by the server, the user information sent from the upper computer (see Fig. 2, step 201; application interface corresponds to an upper computer) and searching from its own database for information which is compared with the user information (see Fig. 2, step 203; application server and authentication server correspond to a server), in the case that the information is found and is compared successfully with the user information, sending a response that the user information is authenticated successfully to the upper computer (see Fig. 4B, steps 234 and 238); otherwise, sending a response that the user information is authenticated unsuccessfully to the upper computer (see Fig. 2, step 204).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Prager to include authenticating the user information, where the authenticating the user information specifically is: receiving, by the server, the user information sent from the upper computer and searching from its own database for information which is compared with the user information, in the case that the information is found and is compared successfully with the user information, sending a response that the user information is authenticated successfully to the upper computer; otherwise, sending a response that the user information is authenticated unsuccessfully to the upper computer as taught by Lu. The combination of Prager and Lu would have yielded a predictable result of informing the user whether the input user information is correct and/or authentic.   
Regarding claim 12: 
Prager discloses the method as claimed in claim 11, wherein the server further comprising a third sending module (see Fig. 4, the alert module 420);
the first receiving module is further configured to obtain the user information (see Fig. 3 and 6; the user input password into the computer device 304); 
the first sending module is further configured to send the user information to the server (see Fig. 3 and 6; the computer device 304 is capable of sensing the user entered password to the web server 314); 
Prager does not discloses the authenticating module is specifically configured to search from its own database for information which is compared with the user information; and the third sending module which is configured to send a response that the user information is authenticated successfully in the case that the authenticating module finds the information which is compared with the user information successfully; and send a response that the user information is authenticated unsuccessfully in the case that the authenticating module dose not find the information or the information is compared with the user information unsuccessfully.
In the same field of endeavor, Lu discloses a system wherein the authenticating module is specifically configured to search from its own database for information which is compared with the user information (see Fig. 2, step 203; application server and authentication server corresponds to a server); and 
the third sending module which is configured to send a response that the user information is authenticated successfully in the case that the authenticating module finds the information which is compared with the user information successfully (see Fig. 4B, steps 234 and 238); and send a response that the user information is authenticated unsuccessfully in the case that the authenticating module dose not find the information or the information is compared with the user information unsuccessfully (see Fig. 2, step 204).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Prager such that the authenticating module is specifically configured to search from its own database for information which is compared with the user information; and the third sending module which is configured to send a response that the user information is authenticated successfully in the case that the authenticating module finds the information which is compared with the user information successfully; and send a response that the user information is authenticated unsuccessfully in the case that the authenticating module dose not find the information or the information is compared with the user information unsuccessfully.as taught by Lu. The combination of Prager and Lu would have yielded a predictable result of informing the user whether the input user information is correct and/or authentic.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Kohli (US 2017/0223017).
Regarding claim 9: 
Prager discloses all the features in claim 1.  Prager does not disclose the method, wherein collecting, by the fingerprint card, a fingerprint further comprises: determining, by the fingerprint card, whether any user fingerprint is collected within a preset duration, if yes, returning a response that fingerprint is collected successfully to the upper computer; otherwise, returning a response that the fingerprint is collected overtime to the upper computer.
In the same field of endeavor, Kohli discloses a method, wherein collecting, by the fingerprint card, a fingerprint further comprises: determining, by the fingerprint card, whether any user fingerprint is collected within a preset duration, if yes, returning a response that fingerprint is collected successfully to the upper computer (see Figs. 1 and 3, steps 312 and 314; device 102 corresponds to the fingerprint card, and computer 104 corresponds to the upper computer; storing of the biometric data in the database corresponds to the returning a response); otherwise, returning a response that the fingerprint is collected overtime to the upper computer (see Fig. 3, steps 316 and 318).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Prager such that collecting, by the fingerprint card, a fingerprint further comprises: determining, by the fingerprint card, whether any user fingerprint is collected within a preset duration, if yes, returning a response that fingerprint is collected successfully to the upper computer; otherwise, returning a response that the fingerprint is collected overtime to the upper computer as taught by Kohli. The combination would have yielded a predictable result of notifying the computer when fingerprint is not collected within a preset duration. 
Allowable Subject Matter
Claim 3, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination disclose or suggests the method as claimed in claim 1, wherein after the server authenticates the user information, the method further comprises: obtaining, by the server, fingerprint card information from its own database according the user information, obtaining applicant information according to the fingerprint card information, and determining whether the applicant information matches the user information sent from the upper computer, if yes, sending an authentication success response; otherwise, sending an authentication failure response.
In regards to claim 7, none of the reference of record alone or in combination discloses the method as claimed in claim 1, wherein, the managing fingerprint instruction comprises a deleting fingerprint instruction; and the sending the managing fingerprint instruction to the fingerprint card, finishing, by the fingerprint card, a managing operation on the fingerprint according to the managing fingerprint instruction, and returning the managing fingerprint response to the upper computer comprises: sending, by the upper computer, the deleting fingerprint instruction to the fingerprint card, deleting, by the fingerprint card, the fingerprint, and returning the deleting fingerprint response to the upper computer.
In regards to claim 10, none of the reference of record alone or in combination discloses or suggests the method as claimed in claim 1, wherein the sending, by the upper computer, a collecting fingerprint instruction to the fingerprint card specifically is: sending, by the upper computer, the collecting fingerprint instruction to the server, encrypting, by the server the collecting fingerprint instruction and sending the collecting fingerprint instruction which is encrypted to the upper computer, sending, by the upper computer, the collecting fingerprint instruction which is encrypted to the fingerprint card.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2018/0247313) is cited to show a fingerprint security element that commutates with mobile phone and server. 
	Ngabonziza (US 2016/0063504) discloses a method and system for implementing biometric authenticated transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625